Citation Nr: 1624615	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches, to include migraines and a traumatic brain injury (TBI). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and A.S (Observer)



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on period of active duty in the United States Navy from May 1964 to May 1967 and June 1967 to October 1970. 

The Veteran appeared at a Travel Board hearing at the RO in November 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled),  the Veteran's claim for service connection for migraine headaches has been recharacterized as noted above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, Veteran was provided a VA neurological examination in June 2013 to evaluate his headaches and the related condition of a TBI.  However, the examination did not contain an opinion as to a nexus between the Veteran's disabilities and in-service events or injuries.  The examiner was not provided with the Veteran's claims file and was unable to compare examination result with the Veteran's full medical history, service treatment records, and statements in support of his claim.  Therefore, the examination lacks adequate information on which the Board could make informed decision.  

As further development is likely to occur with respect to the aforementioned claim,  the Veteran's claim for TDIU based on all service-connected disabilities is inextricably intertwined with the pending claim for service connection for headaches, to include migraines and a TBI.  As such, the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the June 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's headaches, to include migraines and a TBI, are due to or caused by a disease or injury, including any head trauma the Veteran may have incurred, during the Veteran's active duty service.

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding his history of head trauma, to include his statements about boxing while in service between 1964 and 1970 and that he suffered a head injury when the back of his head was pounded on a pier during an assault in Japan in 1966 made at the November 2015 Travel Board hearing, his August 2013 statement in support of case and accompanying correspondence describing his boxing injuries, the September 2012 statement in support of claim and accompanying correspondence detailing boxing injuries and a reported personal assault that included head trauma, and the March 2011 correspondence detailing an injury incurred during a boxing match in 1964.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




